FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 15, 2022

                                      No. 04-22-00270-CV

                                    John P. BOERSCHIG,
                                    Appellant/Cross-appellee

                                                v.

                    RIO GRANDE ELECTRIC COOPERATIVE, INC.,
                             Appellee/Cross-appellant,

                  From the 63rd Judicial District Court, Kinney County, Texas
                                     Trial Court No. 4205
                         Honorable Roland Andrade, Judge Presiding


                                         ORDER

         The reporter’s record was originally due August 8, 2022. We granted the court reporter’s
first request for an extension of time, extending the deadline to file the record until September
12, 2022. On September 14, 2022, the court reporter filed a notification of late record requesting
a second extension of time. After consideration, we GRANT the request and ORDER the court
reporter to file the record by October 12, 2022.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court